DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bone engaging ridges (415’), a first edge/surface (423’) and a second edge/surface (424’), disclosed in paragraph [0048].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  420’, 425’, 407’, 409’, 427’, 409’, 418a’, 418b’, 418c’, 403’, 405’, 410’, 417’ (see Figure 4D and paragraphs [0051]-[0052]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention, reciting a device “for improving attachment of bone screws […] reducing the risk of screw failure, and improving patient outcomes”, and speculative applications of the invention, reciting “it may be used to rescue cases where there have been improperly created incisions”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 7 and 12 are objected to because of the following informalities:  
In claim 2, lines 2-3, “and extends outwardly” should read “extends outwardly”.
In claim 5, line 1, “spinal bone shim attachment of claim 1” should read “spinal bone shim attachment device of claim 1”.
In claim 7, line 2, “PEEK” should read “polyether-ether-ketone (PEEK)”.
In claim 8, line 2, it appears that “lateral cross section” should read as “cross section”, based on the image shown in Figure 4C and the “cross section” recited in claim 1 (i.e., “the partial shaft portion being greater than 90 degrees but less than 270 degrees around when viewed in cross section”).  For the purposes of examination, based on these observations, “lateral cross section” will be interpreted to mean an axial cross section.
In claim 12, line 5, “extending rearwardly and inwardly” should read “extending rearwardly and positioned inwardly”.
In claim 18, lines 5-6 repeat the limitation “providing a spinal bone shim attachment device for coupling to a pedicle screw, the shim attachment device comprising:” that is recited in lines 3-4; lines 5-6 (or lines 3-4) of claim 18 should be deleted.
In claim 19, line 16, “a piercing member creating a pilot track relative to a previously-made improper-angle incision, and extending” should read “a piercing member, creating a pilot track relative to a previously-made improper-angle incision extending”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 12-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “an elongated and partial shaft portion” which is unclear, as it could be interpreted as referring to “an elongated shaft portion and a partial shaft portion”.  For the purposes of examination, Examiner will treat the limitation as reciting “an elongated partial shaft portion”.
Claim 1, lines 7-8 recite “a base portion connected with the base end of said partial shaft greater than 90 degrees but less than 270 degrees” which is unclear.  Specifically, it is unclear if the limitation teaches the base portion being greater than 90 degrees but less than 270 degrees.  For the purposes of examination, Examiner will treat the limitation as reciting “a base portion connected with the base end […], the base portion being greater than 90 degrees but less than 270 degrees when viewed in cross section”.
Claims 1-2, 14 and 15 recite the following, where there is insufficient antecedent basis for these limitations in the claims:  
“said partial shaft” in claim 1, lines 7, 12;
“the shaft” in claim 1, lines 9 and 14;
“said partial shaft” in claim 2, lines 2-3;
“said partial shaft” in claim 14, line 2; and
“said partial shaft” and “partial shaft” in claim 15, line 3.
Examiner suggests amending the above-mentioned recitations in claims 1, 2, 14 and 15 to consistently recite “[the/said] elongated partial shaft portion” or “[the/said] partial shaft portion” in order to provide sufficient antecedent basis and clarity for these claim limitations.
Claim 2 is unclear, where lines 3-4 recite “a second edge that is generally oriented at an angle” … where “generally” is a relative term which renders the claim indefinite.  The term “generally oriented at an angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 4, The term “approximately a 90-degree angle” is a relative term which renders the claim indefinite. The term “approximately a 90-degree angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6, line 2 recites “an enhanced angled outer surface”  where “enhanced” is a relative term which renders the claim indefinite.  The term “enhanced angled outer surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably be apprised of the scope of the invention. 
Claim 6, line 2 recites “said tip surface”.  There is insufficient antecedent basis for this limitation in the claim. 	
Claim 13, line 4 recites “the tip of the pedicle screw”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 3 recites “the length of partial shaft”.  There is insufficient antecedent basis for “the length”.  Also note that “partial shaft” lacks antecedent basis as described above. 
Claim 17, lines 13, 17-18 and 22-23 recite “said partial shaft portion”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending “said partial shaft portion” in claim 17, lines 13, 17-18 and 22-23 to read “said elongated partial shaft”.
Claim 17, line 15 recites “the partial shaft portion”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending “the partial shaft portion” in claim 17, line 15 to read “said elongated partial shaft”. 
Claim 17, line 18 recites “the longitudinally extending length”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18, line 17 recites “the length of said shaft portion”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19, line 10 recites “said partial shaft portion”.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 19, lines 12-13 recite “said base portion”.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 19, line 15 recites “the length of said shaft portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are related to the limitation “preparing the incision for the insertion of the spinal bone shim attachment device”, where it is unclear what step(s) are involved in “preparing the incision”.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are related to the limitation “preparing the proper incision for the insertion of the spinal bone shim attachment device”, where it is unclear what step(s) are involved in “preparing the proper incision”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bias element for guiding proper placement of the shim attachment device and the screw into the spinal bone” in claim 5.
Claim 5 reciting “a bias element for guiding proper placement” has been interpreted to invoke 112(f) as a means plus function limitation because of a non-structural term “a bias element” and functional language “for guiding proper placement”.  The generic placeholder “bias element” is not modified by sufficient structure, material or acts for performing the claimed function, despite claim 5 reciting “wherein said tip further comprises a bias element” since the structure of the tip comprising the bias element is not indicated. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses in paragraph [0013] that “the bias element may comprise an enhanced angled outer surface of the tip surface relative to the elongated partial shaft portion”; in paragraph [0039] that the tip “is slanted inwardly, as with a biased taper 405 at a tip portion of an exterior side 411 of the device 400”; in paragraph [0042] that the tip “may be asymmetrically biased, or pointed (as at 417), with slanted exterior edges, such as a biased taper 405”; and in paragraph [0043] “bias element 405, 418b” where 418b references a faceted point/surface.  As such, the language in claim 5 will be interpreted as requiring a biased taper at a tip portion on an exterior side of the device and/or a faceted point/surface on said asymmetric tip.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 17 recites “at least two adjacent pedicle screws anchored to adjacent vertebrae”, positively reciting the adjacent vertebrae of a human spine. For the purposes of examination, this limitation will be treated as functional language directed towards the intended use of the at least two adjacent pedicle screws (for being anchored to adjacent vertebrae). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Souza et al. (US 2017/0296344 A1), hereinafter “Souza”, in view of Beger et al. (US 9,421,040 B2), hereinafter “Beger”. 
Regarding claim 1, Souza discloses a spinal bone shim attachment device (leading fixation member 200 of fixation implant 100; Fig. 1; para. 0053) adapted for use unilaterally with and engaging a pedicle screw to help avoid breaking out of the screw in a spinal bone during installation and use of the shim attachment device and screw (as shown for engaging threaded trailing fixation member 300, and thus capable of engaging a pedicle screw; Figs. 1-2C; para. 0053), comprising: 
an elongated and partial shaft portion (middle portion of elongate shank 115 of fixation member 200, indicated in Fig. 1, shown in Fig. 2B including elongate slot 120; see Examiner’s Annotated Fig. 2B below; para. 0053), having a base end and a tip end (upper and lower ends, respectively; see Examiner’s Annotated Fig. 2B);
a base portion (head 110 of fixation member 200; Fig. 1; para. 0053) connected with the base end of said partial shaft (shown at upper/base end of shank 115; Fig. 1);
a longitudinally extending surface (see Examiner’s Annotated Fig. 2B below) within the shaft adapted for engaging the pedicle screw during use (elongated slot 120 defines a longitudinally extending surface within partial shaft of shank 115 and includes notches 225 for engaging fixation member/pedicle screw 300; Figs. 2B-2C; para. 0053-0054);
an asymmetric tip (see Examiner’s Annotated Fig. 2B below; lower portion of fixation member 200 including distal tip 117 is considered asymmetric, due to inclusion of ramp 235, when viewed in cross section along a plane extending through the ramp and a longitudinal axis of the fixation member; Fig. 2B; para. 0068) positioned opposite said base portion (110, as shown; Fig. 1) and connected with the tip end of said partial shaft (shown connected at lower/tip end of shank 115; Figs. 1-2C); and
a plurality of bone engaging ridges (defined by threads 125 on fixation member 200, which are interrupted by slot 120; Figs. 2A-2B; para. 0057) extending outwardly from and along at least a portion of the length of the shaft (see Figs. 2A-2C), wherein said partial shaft portion, said base portion, and said tip, serve to guide the shim attachment device, and a subsequently installed screw, into a proper location while helping avoid the screw from breaking out of the spinal bone (partial shaft portion of shank 115, head/base portion 110, and distal tip 117 are configured for guiding fixation member 200, i.e. the shim attachment device, and a subsequently installed fixation member/screw 300, into a proper location and simultaneously helping avoid the screw 300 from breaking out of a spinal bone due to its coupling with member 200; Figs.. 1-2C; para. 0053-0057).
Souza also discloses the partial shaft portion being greater than 90 degrees but less than 360 degrees around when viewed in cross section (elongate slot 120 extends through a portion of elongate shank 115, such that the shank 115 has an outer surface that extends greater than 90 degrees but less than 360 degrees around when viewed in axial cross section; Figs. 1-3B; para. 0053), and the base portion being greater than 90 degrees but less than 360 degrees around when viewed in cross section (elongate slot 120 extends through head/base portion 110, such that the head/base portion 110 has an outer surface that is greater than 90 degrees but less than 360 degrees around when viewed in axial cross section; Figs. 1-3B; para. 0053).
However, Souza does not specifically teach the partial shaft portion being greater than 90 degrees but less than 270 degrees around when viewed in cross section and the base portion greater than 90 degrees but less than 270 degrees around when viewed in cross section, nor does Souza explicitly teach wherein the longitudinally extending surface is a longitudinally extending concave surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souza’s shim attachment device described above such that each of the partial shaft portion and the base portion is greater than 90 degrees but less than 270 degrees around when viewed in cross section, as claimed, and thus the claimed range about which each portion extends around cannot be considered critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, where Souza teaches the general conditions of the claim in the prior art, including the partial shaft portion and the base portion being greater than 90 degrees (and less than 360 degrees). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Beger is considered to be analogous to the claimed invention because it is directed towards a spinal attachment device for use with and engaging a pedicle screw (see pedicle augmentation device 41 engaging pedicle screw 127; col. 7, ll. 14-32).  Beger specifically teaches a spinal bone shim attachment device (41; Figs. 6-9; col. 7, ll. 14-32) comprising an elongated partial shaft portion and a longitudinally extending concave surface (cylindrical recess 47; Figs. 6, 8; col. 7, ll. 25-40) within the shaft adapted for engaging the pedicle screw during use (threaded portion 129 of pedicle screw 127 clings to inner wall of cylindrical recess 47 in the inserted state; col. 7, ll. 41-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souza’s longitudinally extending surface for engaging the pedicle screw to have a concave surface, as taught by Beger, because the concave shape of the surface defined within the partial shaft portion allows the pedicle screw to be supported along the surface with radial clamping, as recognized by Beger (see Beger, col. 7, ll. 32-55), thereby providing all-around support for the pedicle screw assembled with the partial shaft portion of the attachment device. 

    PNG
    media_image1.png
    578
    859
    media_image1.png
    Greyscale

Annotated Fig. 2B (Souza)

Regarding claim 5, Souza and Beger, in combination, disclose the spinal bone shim attachment of claim 1, wherein said tip (distal tip 117 of fixation member 200; Figs. 1-2C) further comprises a bias element (defined by ramp 235; Fig. 2B; para. 0068) for guiding proper placement of the shim attachment device and the screw into the spinal bone (ramp 235 can aid in guiding proper placement of fixation member/attachment device 200 and fixation member/screw 300 into a spinal bone, particularly aiding in positioning of members 200, 300 relative to one another; Figs. 1-2C, 10; para. 0002, 0032, 0053, 0068).

Regarding claim 6, Souza and Beger, in combination, disclose the spinal bone shim attachment device of claim 5, wherein the bias element (ramp 235 of tip 117; Fig. 2B) comprises an enhanced angled outer surface of said tip surface relative to said elongated partial shaft portion (ramp 235 has a main outer surface defining a tip surface angled relative to a longitudinal axis of shank 115; Fig. 2B) and adapted for enhanced guiding of the spinal bone shim attachment device and the screw to proper placement during installation (ramp 235 can aid in guiding proper placement of fixation member/shim attachment device 200 and fixation member/screw 300 during installation, particularly aiding in positioning of members 200, 300 relative to one another; Figs. 1-2C, 10; para. 0002, 0032, 0053, 0068).

Regarding claim 8, Souza and Beger, in combination, disclose the spinal bone shim attachment device of claim 1, wherein said partial shaft portion (indicated in Examiner’s Annotated Fig. 2B above) is rounded as viewed in lateral cross section (elongate shank is generally cylindrical, i.e. rounded when viewed in cross section; Fig. 1; para. 0055).

Regarding claim 9, Souza and Beger, in combination, disclose the spinal bone shim attachment device of claim 1, wherein said tip comprises at least one tip edge (see Examiner’s Annotated Partial Fig. 2B below; edge of ramp 235), and wherein said partial shaft portion further comprises at least one partial shaft edge (see Examiner’s Annotated Partial Fig. 2B below) continuing from the at least one tip edge of said tip (see Examiner’s Annotated Partial Fig. 2B below; continuing from upper end of edge of ramp 235 tip edge, indicated at “continuation point” below), the tip edge and the partial shaft edge adapted for enhanced guiding and slicing as said tip and said partial shaft portion pass through flesh and bone.

    PNG
    media_image2.png
    628
    637
    media_image2.png
    Greyscale

Annotated Partial Fig. 2B (Souza)

Regarding claim 14, Souza and Beger, in combination, disclose the spinal bone shim attachment device of claim 1, wherein the concave surface within said partial shaft further comprises a plurality of guide channels adapted for engaging the pedicle screw (notches 225 on edges/sides of elongate slot 120 define a plurality of guide channels therebetween for engaging threads 125 of fixation member/screw 300; Figs. 2A-2C; para. 0054).

Claims 1, 7-8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beger et al. (US 9,421,040 B2), hereinafter “Beger”.
Regarding claim 1, Beger discloses a spinal bone shim attachment device (pedicle augmentation device 241 shown in Figs. 9-16, which is configured in the same way as pedicle augmentation 41 shown in Figs. 6-8, with the exception of the augmentation head portion; Figs. 9, 12, 15A; col. 8, ll. 35-46) adapted for use unilaterally with and engaging a pedicle screw to help avoid breaking out of the screw in a spinal bone during installation and use of the shim attachment device and screw, comprising: 
an elongated and partial shaft portion (portion of pedicle augmentation/device 241, see Examiner’s Annotated Fig. 9 below), having a base end and a tip end (at upper and lower ends of partial shaft portion of device 241, see Examiner’s Annotated Fig. 9 below);
a base portion (head section 57; Fig. 9; col. 8, ll. 52-61) connected with the base end of said partial shaft (as shown; see Examiner’s Annotated Fig. 9 below);
a longitudinally extending concave surface (support surface 249 defined by cylindrical recess 247; Figs. 9, 11-12; col. 8, ll. 35-46) within the shaft (see Examiner’s Annotated Fig. 9 below) adapted for engaging the pedicle screw during use (pedicle screw 227 is guided along support surface 249; Figs. 13A-14A, 15A; col. 9, ll. 3-21);
an asymmetric tip (see Examiner’s Annotated Fig. 9 below, where the tip of device 241 is considered asymmetric, due to including a portion of support surface 249, when viewed in cross section along a plane extending through the support surface and a longitudinal axis of the device)  positioned opposite said base portion (57, as shown; Fig. 9) and connected with the tip end of said partial shaft (as shown connected at lower end of partial shaft portion of device 241; see Examiner’s Annotated Fig. 9 below); and
a plurality of bone engaging ridges (see Examiner’s Annotated Fig. 9 below; also shown as anchoring thread 43 on pedicle augmentation/device 41 in Fig. 7A, where device 241 of Fig. 9 is configured in the same way as device 41 with the exception of the head portion and therefore includes anchoring thread 43 defining bone engaging ridges; col. 7, ll. 18-24; col. 8, ll. 35-44) extending outwardly from and along at least a portion of the length of the shaft (see Fig. 9), wherein said partial shaft portion, said base portion, and said tip, serve to guide the shim attachment device, and a subsequently installed screw, into a proper location while helping avoid the screw from breaking out of the spinal bone (partial shaft portion, base portion, and tip of device 241, as defined in Examiner’s Annotated Fig. 9 below, are capable of guiding the attachment device 241 and pedicle screw 227 into a proper location, as shown in Figs. 13A-16, anchoring the pedicle screw 227 in the pedicle and therefore helping avoid the screw from breaking out of the spinal bone; col. 9, ll. 5-45).
Beger also discloses the partial shaft portion being greater than 90 degrees but less than 360 degrees around when viewed in cross section (partial shaft portion of device 241, defined in Examiner’s Annotated Fig. 9 below, includes a longitudinally extending cylindrical recess 247 extending longitudinally therealong, so that a cross section of the partial shaft portion visible in Fig. 12 shows an outer surface of the partial shaft portion extending greater than 90 degrees but less than 360 degrees around; Figs. 11-12; col. 8, ll. 35-46), and the base portion greater than 90 degrees but less than 360 degrees around when viewed in cross section (the above-described cylindrical recess 247 extends through the head/base section 57, such that a cross section of the head/base section 57 shows an outer surface of the head/base section extending greater than 90 degrees but less than 360 degrees around; Figs. 9, 11-12, 13A-13B; col. 8, ll. 35-57).
However, Beger does not specifically disclose the partial shaft portion being greater than 90 degrees but less than 270 degrees around when viewed in cross section; and the base portion being greater than 90 degrees but less than 270 degrees around when viewed in cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beger’s shim attachment device described above such that each of the partial shaft portion and the base portion is greater than 90 degrees but less than 270 degrees around when viewed in cross section, as claimed, and thus the claimed range about which each portion extends around cannot be considered critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, where Beger teaches the general conditions of the claim in the prior art, including the partial shaft portion and the base portion being greater than 90 degrees (but less than 360 degrees). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

    PNG
    media_image3.png
    383
    800
    media_image3.png
    Greyscale

Annotated Fig. 9 (Beger)

Regarding claim 7, Beger discloses the spinal bone shim attachment device of claim 1, wherein the spinal bone shim attachment device is composed of PEEK (a spacer formed as a pedicle augmentation, e.g., pedicle augmentation attachment device 241, is composed of plastic including PEEK plastic; Fig. 9; col. 6, ll. 46-49; col. 7, ll. 14-18; col. 8, ll. 35-42; claims 1-2).
Regarding claim 8, Beger discloses the spinal bone shim attachment device of claim 1, wherein said partial shaft portion is rounded as viewed in lateral cross section (partial shaft portion of attachment device 241, as indicated in Examiner’s Annotated Fig. 9 above, is rounded when viewed in axial cross section; Figs. 9, 12, 13A-B; Examiner notes that “lateral cross section” is being interpreted as a cross section, e.g. axial cross section).
Regarding claim 10, Beger discloses the spinal bone shim attachment device of claim 1. 
However, Beger does not disclose wherein said plurality of bone engaging ridges are equidistant from one another. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Beger’s bone engaging ridges equidistant from one another, e.g., by having an external thread on the attachment device having a constant pitch (see Examiner’s Annotated Fig. 9 of Beger above with respect to claim 1), as claimed, and thus the claimed spacing configuration between said bone engaging ridges cannot be considered critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, where Beger teaches the general conditions of the claim in the prior art, showing a plurality of bone engaging ridges (defined by an interrupted thread) that are generally spaced apart from one another. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 11, Beger discloses the spinal bone shim attachment device as described above with respect to claim 10.  
However, Beger does not disclose wherein there are between 20 and 40 bone engaging ridges.	
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beger’s shim attachment device described above so as to include between 20 and 40 bone engaging ridges (formed by the external thread of the attachment device), as claimed, and thus the claimed range about which each portion extends around cannot be considered critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, where Beger teaches the general conditions of the claim in the prior art, including a plurality of bone engaging ridges. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
	Regarding claim 14, Beger discloses the spinal bone shim attachment device of claim 1, wherein the concave surface (249; Fig. 9) within said partial shaft further comprises a plurality of guide channels adapted for engaging the pedicle screw (see Examiner’s Annotated Fig. 13B below, where support surface 249 includes guide channels defined by the external thread for engaging a pedicle screw 227, shown in Figs. 14A, 15A; col. 9, ll. 10-22).

    PNG
    media_image4.png
    298
    616
    media_image4.png
    Greyscale

Annotated Fig. 13B (Beger)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable Souza (US 2017/0296344 A1) in view of Beger (US 9,421,040 B2), in further view of “Buttress thread – Wikipedia”, hereinafter “Wikipedia”.
Regarding claim 2, Souza and Beger, in combination, disclose the spinal bone shim attachment device of claim 1.
However, neither Souza nor Beger explicitly disclose wherein at least one of said plurality of bone engaging ridges is comprised of a first edge positioned normal to said partial shaft and extends outwardly from said partial shaft, and a second edge that is generally oriented at an angle relative to said partial shaft and connects the first edge to said partial shaft.
Souza does teach wherein threaded features forming the plurality of bone engaging ridges (threads 125 on fixation member 200, which are interrupted by slot 120, define a plurality of ridges for engaging bone; Figs. 2A-2B; para. 0057) may be shaped as known in the art, including buttress-threaded features (see para. 0046).  
Wikipedia teaches a buttress thread configuration, as known in the art, which comprises a first edge positioned normal to a shaft and extending outwardly from said shaft, and a second edge that is generally oriented at an angle relative to said shaft and connects the first edge to said shaft (see Examiner’s Annotated Wikipedia Figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the buttress thread configuration as described with regard to Wikipedia’s teaching as the threaded feature of Souza defining the plurality of bone engaging ridges, such that the ridges include the claimed first and second edge structures, since Souza specifically states that the threaded feature may be shaped as known in the art, particularly as buttress threads, and Wikipedia teaches such a configuration as a known buttress thread type.

    PNG
    media_image5.png
    456
    455
    media_image5.png
    Greyscale

Annotated ‘Wikipedia’ Figure

Regarding claim 3, Souza, Beger and Wikipedia, in combination, disclose the spinal bone shim attachment device as described above with respect to claim 2, wherein the first edge comprises a flat bottom edge, and wherein the second edge comprises a curve defined by an arc (as shown in Examiner’s Annotated ‘Wikipedia’ Figure above).
Regarding claim 4, Souza, Beger and Wikipedia, in combination, disclose the spinal bone shim attachment device as described above with respect to claim 3, wherein the second curved edge and the first flat bottom edge intersect at approximately a 90-degree angle (as shown in Examiner’s Annotated ‘Wikipedia’ Figure above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beger (US 9,421,040 B2), in further view of Mobasser et al. (US 2014/0277193 A1), hereinafter “Mobasser”.
Regarding claim 17, Beger discloses an intervertebral stabilization system comprising:
a plurality of pedicle screws (pedicle screws 227; Figs 14A, 15A; col. 8, ll. 35-46);
a plurality of spinal bone shim attachment devices (pedicle augmentation/attachment device 241 shown in Figs 9-16, which is configured in the same way as pedicle augmentation 41 shown in Figs 6-8, with the exception of the augmentation head portion; Figs 9, 12, 15A; col. 8, ll. 35-46), one such device for each pedicle screw (shown in Figs 14A, 15A), each device comprising:
an elongated partial shaft (portion of pedicle augmentation/device 241, see Examiner’s Annotated Fig. 9 above) greater than 90 degrees but less than 270 degrees around when viewed in cross section (partial shaft portion of device 241, defined in Examiner’s Annotated Fig. 9 above, includes a longitudinally extending cylindrical recess 247 extending longitudinally therealong, so that a cross section of the partial shaft portion visible in Fig. 12 shows an outer surface of the partial shaft portion extending greater than 90 degrees but less than 360 degrees around; Figs. 11-12; col. 8, ll. 35-46) and adapted for being positioned unilaterally alongside and guiding a pedicle screw (a pedicle screw is guided alongside a support surface 249 of attachment device 241; Figs. 13A-16; col. 9, ll. 10-38);
a base portion (head section 57; Fig. 9; col. 8, ll. 52-61) greater than 90 degrees but less than 270 degrees around when viewed in cross section (the above-described cylindrical recess 247 extends through the head/base section 57, such that a cross section of the head/base section 57 shows an outer surface of the head/base section extending greater than 90 degrees but less than 360 degrees around; Figs. 9, 11-12, 13A-13B; col. 8, ll. 35-57) and adapted for being positioned unilaterally alongside and guiding a pedicle screw (see Figs. 13A-16);
a concave inner surface (support surface 249 defined by cylindrical recess 247; Figs. 9, 11-12; col. 8, ll. 35-46) within said partial shaft portion (see Examiner’s Annotated Fig. 9 above) and adapted for engaging the pedicle screw (pedicle screw 227 is guided along support surface 249; Figs. 13A-14A, 15A; col. 9, ll. 3-21);
an asymmetric edged tip (see Examiner’s Annotated Fig. 9 above, where the tip of device 241 is considered asymmetric, due to including a portion of support surface 249, when viewed in cross section along a plane extending through the support surface and a longitudinal axis of the device, and “edged” due to edges of surface 249 and threaded portion along tip) on the partial shaft portion and positioned opposite said base portion (as shown positioned opposite head/base section 57 on lower end of partial shaft portion; see Examiner’s Annotated Fig. 9 above); and
a plurality of bone engaging ridges (see Examiner’s Annotated Fig. 9 above; also shown as anchoring thread 43 on pedicle augmentation/device 41 in Fig. 7A, where device 241 of Fig. 9 is configured in the same way as device 41 with the exception of the head portion and therefore includes anchoring thread 43 defining bone engaging ridges; col. 7, ll. 18-24; col. 8, ll. 35-44) extending away from said partial shaft portion (see Fig. 9) and positioned along the longitudinally extending length of said partial shaft portion (see Fig. 9), 
wherein each spinal bone shim attachment device (241; Fig. 15A) is adapted to be inserted through a pedicle into a vertebral body (as shown in Figs 15A-16) with an exterior surface of the device facing away from the spinal cord, with said concave inner surface of the device facing towards the spinal cord (attachment device 241 is capable of being inserted through a pedicle into a vertebral body, as shown in Figs. 15A-16, such that an exterior surface of the device faces away from the spinal cord and the concave support surface 249 faces towards the spinal cord; Figs. 8-16), and wherein each said pedicle screw is adapted to be inserted substantially coextensively with said partial shaft portion of each spinal bone shim attachment device (see Fig. 16).
However, Beger does not explicitly disclose an intervertebral stabilization element coupling at least two adjacent pedicle screws anchored to adjacent vertebrae.  Beger does disclose the pedicle screws being configured for use in a screw-rod system, e.g., for being fixed in relative positions with respect to each other with the aid of fixation rods (see Beger, col. 6, ll. 8-13).
Mobasser is considered to be analogous to the claimed invention because it is directed towards an intervertebral stabilization system (see Fig. 3).  Mobasser discloses a plurality of pedicle screws (bone fasteners 10, for insertion in a pedicle; Figs. 1-3; para. 0031-0033); an interstabilization element (vertebral rod 74; Fig. 3; para. 0033) coupling at least two adjacent pedicle screws anchored to adjacent vertebrae (as shown in Fig. 3, rod 74 coupling two bone fasteners 10 anchored in adjacent vertebra V1, V2; para. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beger’s attachment devices and pedicle screws with Mobasser’s invertebral stabilization element for coupling at least two adjacent pedicle screws anchored to adjacent vertebrae, as claimed, because where Beger’s pedicle screws include a tulip feature for receiving a fixation rod/stabilization element (see Beger, Figs. 14A-16; col. 6, ll. 12-21; col. 8, ll. 35-46), utilizing Mobasser’s vertebral rod with Beger’s pedicle screws and attachment devices in the claimed manner would be a well-known combination of compatible elements in a similar field of endeavor.   

Allowable Subject Matter
Claims 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 would be allowable for disclosing wherein said asymmetric tip is partially pyramid-shaped and further comprises: a point at a leading end of said tip; a plurality of symmetrical slanted and longitudinally intersecting flat surfaces extending rearwardly and inwardly from said point and toward a longitudinal axis of said tip; a base surface at the tip end of said partial shaft portion and substantially normal to said plurality of intersecting flat surfaces of said tip; and an outer curved surface opposite said plurality of symmetrical slanted flat surfaces and which connects at outer longitudinally-extending edges of said plurality of slanted flat surfaces ending at said point. 
Souza (US 2017/0296344 A1) teaches a tip (distal tip 420; Figs. 7A-D; para. 0066) that comprises a point at a leading end of said tip (as shown at lower end of tip 420; Figs. 7A-D); a slanted base surface at the tip end of a partial shaft portion (expansion ramp feature, shown as slanted surface at upper end of distal tip 420, at the lower/tip end of shank 400; Figs. 7A-D; para. 0066); and an outer curved surface (distal tip 420 being generally rounded comprises an outer curved surface; Figs. 7A-D). 
Mobasser (US 2014/0277193 A1) teaches a tip (distal tip 46; Figs. 1-2; para. 0031) that comprises a point (see Figs. 1-2) at a leading end of said tip and a flat surface (planar surface 40; Figs. 1-2; para. 0032).
Hamada (US 2009/0187220 A1) teaches an asymmetric tip (see Figs. 5-6) that comprises a plurality of flat surfaces (defined on conically tapering exterior ribs 97; Figs. 5-6; para. 0065-0066) extending rearwardly from a distal end (see Figs. 5-6).
The above-mentioned references fail to teach the claimed configuration of an asymmetric tip having symmetrical slanted and longitudinally intersecting flat surfaces, a base surface, and an outer curved surface disposed relative to one another in the claimed manner. Therefore, the combination of features is considered to be allowable. 
Claim 13 would be allowable, due to dependency on claim 12, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	 
Claim 15 would be allowable, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, for disclosing wherein each of said plurality of guide channels further comprises a longitudinally-extending ridge which runs parallel to said partial shaft along the length of partial shaft. 
Beger (US 9,421,040 B2) discloses a plurality of guide channels, as described above with respect to claim 14 (see Examiner’s Annotated Fig. 13B of Beger above, where support surface 249 includes guide channels defined by the external thread for engaging a pedicle screw 227, shown in Figs. 14A, 15A; col. 9, ll. 10-22), but fails to teach wherein each guide channel comprises a longitudinally-extending ridge which runs parallel to said partial shaft.
Erhart (US 9,247,975 B2) teaches a plurality of guide channels each comprising a ridge (longitudinal groove shown in Fig. 2 is threaded and thus defines a plurality of guide channels with ridges, for engaging an external thread of bone screw 2; Figs. 1-2; col. 5, ll. 39-55.
James (US 2005/0055024 A1) teaches wherein a plurality of guide channels each comprising a ridge (elongate concave channel 210 includes a plurality of guide channels with ridges defined by threaded portion 210; Fig. 23; para. 0084).
Based on the guide channels described in references above, it would be improper hindsight to incorporate a longitudinally extending ridge running parallel to the partial shaft with guide channels defined in the concave surface of the partial shaft, in the claimed manner, because doing so may detrimentally interfere with the threaded connection of a member (e.g., pedicle screw) threadedly engaging the concave surface of the partial shaft.  Therefore, the combination of features is considered to be allowable.
Claim 16 would be allowable because it is dependent on claim 15.

Claim 18 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, inserting a spinal bone shim attachment device through the pedicle and into the vertebral body with the outer surface of the device facing away from the spinal cord, and with the concave inner surface of the device facing towards the spinal cord, and inserting the pedicle screw into the pilot track adjacent and between the spinal bone shim attachment device and the spinal cord. The following is a statement of reasons for the indication of allowable subject matter:
Beger (US 9,421,040 B2) discloses a method for placement of a pedicle screw in a vertebral body comprising: providing a pedicle screw (127; Fig. 8; col. 7, ll. 14-24); providing a spinal bone shim attachment device (41; Figs. 6-8; col. 7, ll. 25-32) for coupling to a pedicle screw (see Fig. 8); making an incision with a piercing member creating a pilot track extending from the skin surface of a patient through the pedicle and into the vertebral body (a required hole, i.e. pilot track, for augmentation device 41 is punched and drilled into a pedicle of a vertebral body, thus requiring making an incision creating a track extending from the skin surface through the pedicle; Figs. 2-8; col. 7, ll. 65-67); preparing the incision for insertion of the spinal bone shim attachment device (drilled hole is prepared by thread cutting therein; col. 7, ll. 65-67); inserting the spinal bone shim attachment device through the pedicle into the vertebral body (augmentation device 41 is set in the drilled and prepared hole, shown in Fig. 2 as spacer 35 extending through pedicle 25 into vertebral body 31; Figs. 2-8; col. 6, ll. 15-20; col. 7, ll. 14-20; col. 8, ll. 1-3); and inserting the pedicle screw into the pilot track adjacent the spinal shim attachment device (pedicle screw 27 is inserted alongside augmentation device 41; Figs. 2-8; col. 8, ll. 1-7).  Beger also discloses the spinal bone shim attachment device having the claimed configuration, as generally described above with respect to claim 1.
However, neither Beger nor the references of record specifically teach the step of inserting the attachment device such that the outer surface of the device faces away from the spinal cord and the concave inner surface of the device faces towards the spinal cord, with the pedicle screw inserted between the spinal bone shim attachment device and the spinal cord, as claimed. 
Therefore, claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 19 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, inserting a spinal bone shim attachment device through the proper incision, through the pedicle, and into the vertebral body with the outer surface of the device facing away from the spinal cord, and with the concave inner surface of the device facing towards the spinal cord, with the spinal bone shim attachment device covering an entryway into the improper incision . The following is a statement of reasons for the indication of allowable subject matter:
Beger (US 9,421,040 B2) discloses a method comprising: providing a pedicle screw (127; Fig. 8; col. 7, ll. 14-24); providing a spinal bone shim attachment device (41; Figs. 6-8; col. 7, ll. 25-32) adapted for guiding and engaging the pedicle screw (see Fig. 8); making an incision with a piercing member creating a pilot track extending from the skin surface of a patient through the pedicle and into the vertebral body (a required hole, i.e. pilot track, for augmentation device 41 is punched and drilled into a pedicle of a vertebral body, thus requiring making an incision creating a track extending from the skin surface through the pedicle; Figs. 2-8; col. 7, ll. 65-67); preparing the incision for insertion of the spinal bone shim attachment device (drilled hole is prepared by thread cutting therein; col. 7, ll. 65-67); inserting the spinal bone shim attachment device through the pedicle into the vertebral body (augmentation device 41 is set in the drilled and prepared hole, shown in Fig. 2 as spacer 35 extending through pedicle 25 into vertebral body 31; Figs. 2-8; col. 6, ll. 15-20; col. 7, ll. 14-20; col. 8, ll. 1-3); and inserting the pedicle screw into the pilot track adjacent the spinal shim attachment device (pedicle screw 27 is inserted alongside augmentation device 41; Figs. 2-8; col. 8, ll. 1-7).  Beger also discloses the spinal bone shim attachment device having the claimed configuration, as generally described above with respect to claim 1.
However, neither Beger nor the references of record specifically teach the step of inserting the attachment device such that the outer surface of the device faces away from the spinal cord and the concave inner surface of the device faces towards the spinal cord, with the spinal bone shim attachment device covering an entryway into an improper incision, with the pedicle screw inserted between the spinal bone shim attachment device and the spinal cord, as claimed.
Therefore, claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773